Citation Nr: 1516296	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen service connection for bilateral feet peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1967 to July 1967 and from May 1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Service connection for bilateral feet peripheral neuropathy was previously denied by the RO in July 2010, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An unappealed July 2010 rating decision denied service connection for bilateral feet peripheral neuropathy on the basis that service treatment records did not reflect any diagnosis or treatment of peripheral neuropathy or a foot disorder, the service separation physical was silent for any neurological or foot complaints, there was no evidence of treatment for peripheral neuropathy or a food disorder shortly after service separation, and there was no evidence that the neuropathy manifest to a compensable degree within one year following the Veteran's last exposure to herbicides.   

2.  The evidence received since the July 2010 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for bilateral feet peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The July 2010 rating decision to deny service connection for bilateral feet peripheral neuropathy became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen service connection for bilateral feet peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran was provided notice in March 2012, prior to the initial adjudication of the claim in September 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letter satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, a VA examination report, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the RO has not arranged for a VA examination in connection with the Veteran's claim to reopen service connection, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail below, the Board finds that the evidence submitted since the previous denial of service connection for bilateral feet peripheral neuropathy does not meet the threshold burden of being new and material to reopen the claim; therefore, VA did not violate its duty to assist by not obtaining a medical opinion.

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Reopening Service Connection for Bilateral Feet Peripheral Neuropathy

The Veteran seeks to reopen the previously denied claim of service connection for bilateral feet peripheral neuropathy.  The claim for service connection, initially filed in February 2010, was originally denied in a July 2010 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 
509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In a July 2010 rating decision, the RO denied service connection for bilateral feet peripheral neuropathy on the basis that service treatment records did not reflect any diagnosis or treatment of peripheral neuropathy or a foot disorder, the service separation physical was silent for any neurological or foot complaints, there was no evidence of treatment for peripheral neuropathy or a foot disorder shortly after service separation, and there was no evidence that the neuropathy manifest to a compensable degree within one year following the Veteran's last exposure to herbicides.  The pertinent evidence of record at the time of the July 2010 rating decision includes service personnel records, VA treatment records dated from April 2009 to April 2010, an April 2009 peripheral nerve conduction study, an April 2010 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the July 2010 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for bilateral feet peripheral neuropathy.  In a November 2011 written statement, the Veteran contended that his feet have progressively worsened since his last letter to VA (in October 2011).  In December 2012 and January 2013 written statements, the Veteran reported that he is only able to stay on his feet for 45 minutes at one time due to foot pain.  

While these statements relate to current bilateral feet peripheral neuropathy (the presence of a current disability is not in dispute), they do not tend to establish (1) in-service symptoms, diagnoses, complaints, treatment, or findings of peripheral neuropathy or a foot disorder, (2) evidence of treatment for peripheral neuropathy or a foot disorder shortly after service separation, or (3) that the neuropathy manifest to a compensable degree within one year after his last exposure to herbicides.  As such, while the evidence detailed above is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished fact necessary to substantiate the claim.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a).     

While the Veteran, in the October 2011 claim, again requested service connection for peripheral neuropathy, he has not submitted any additional evidence tending to establish (1) in-service symptoms, diagnoses, complaints, treatment, or findings of peripheral neuropathy or a foot disorder, (2) evidence of treatment for peripheral neuropathy or a foot disorder shortly after service separation, or (3) that the neuropathy manifest to a compensable degree within one year after his last exposure to herbicides.  The Veteran submitted an October 2011 written statement that is a duplicate of a March 2010 written statement that was previously considered.  In a February 2012 written statement, the Veteran contended that he has had peripheral neuropathy for 14 years and exposure to Agent Orange causes neuropathy.  In a March 2013 substantive appeal (on a VA Form 9), the Veteran contended that the literature sent to him by VA indicates that Agent Orange exposure causes neuropathy.  See also January 2015 written statement from the representative.

The Board finds that this lay evidence is not "new" because it is redundant of evidence already considered by VA in the July 2010 denial of the claim.  VA considered the Veteran's contentions that his bilateral feet peripheral neuropathy was related to in-service herbicide exposure in the original denial of service connection as detailed in the July 2010 rating decision.  Further, there was no evidence received during the one-year appeal period for the July 2010 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the July 2010 rating decision; therefore, the provisions of 38 C.F.R. § 3.156(c) does not apply.  

As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in July 2010 is not new and material, and reopening the claim for service connection for bilateral feet peripheral neuropathy is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER


As new and material evidence has not been received, the appeal to reopen service connection for bilateral feet peripheral neuropathy is denied.


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


